Case 1:18-cr-00404-PAC Document 112 Filed 04/15/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

we ninnnnm ene cane nace nena naan neemene ne nece nen aemem ene neeece cece antisenae X
United States of America,
18 Cr. 404 (PAC)
- against -
ORDER
Cesar Castillo,
Defendant.
pee eee nee ne een ene cnet nene nee nenenemennenenneceneneeene X

Pending before the Court is Cesar Castillo’s motion for compassionate release pursuant to
18 U.S.C, § 3582(c)(2). When Castillo filed this motion on June 30, 2020, he was incarcerated
at the MDC Brooklyn, He has since been released. Because the Court cannot reduce a sentence
that Castillo has already served, Castillo’s motion is DISMISSED as moot.

The Clerk of Court is respectfully directed to close the docket at ECF 94.

Dated: New York, New York SO ORDERED
April 15, 2021

lath dete

PAUL A. CROTTY

 

United States District Judge
